DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: photodetecting unit (for measuring a first signal value) in claims 1, 5, 10, 14, and 18 described in paragraphs [0005-0006] as well as control unit in claims 10-14, 16, and 17 described in paragraph [0047]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 4 and 8, the limitation “the situation” renders the claim indefinite. The limitation lacks proper antecedent basis because the limitation has not been previously recited in the claim. What is this situation? When does this situation occur within the method steps?
In claim 1, line 12, the limitation “the quantity” renders the claim indefinite. The limitation lacks proper antecedent basis because the limitation has not been previously recited in the claim. What quantify of light is being adjusted when a specific quantity has not been previously recited in the claim?
In claim 1, line 13, the limitation “the difference” renders the claim indefinite. The limitation lacks proper antecedent basis because the limitation has not been previously recited in the claim. What is this difference and how is it calculated?
In claim 2, the limitation “the fed back driving current” renders the claim indefinite because the limitation lacks proper antecedent basis.
In claim 10, the limitation “the situation” renders the claim indefinite because the limitation lacks proper antecedent basis.
In claim 10, the limitation “the quantity” renders the claim indefinite because the limitation lacks proper antecedent basis.
In claim 10, the limitation “the difference” renders the claim indefinite because the limitation lacks proper antecedent basis.
Claim 19 is directed at both an computer readable recording medium and a method (i.e., claim 1). That is, two statutory classes of invention are overlapping and relate to methods of using the computer readable recording medium rather than define the computer readable recording medium by its own technical features. Therefore, the limitations of claim 19 are unclear and accordingly indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,555,693 (‘693). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application essentially mirror the claims as set forth in the ‘693. With a few minor exceptions, including a difference including where the ‘693 sets forth the adjustment of intensity rather than quantity as set forth in the instant application, and ambiguous language with regard to a “situation” the claims appear essentially the same and obvious over one another. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,172,743 to Kley et al. (hereinafter “Kley”). 

As to claims 1, 10 and 19, Kley discloses a system of a portable apparatus for noninvasively measuring blood glucose levels (Abstract), comprising: (a) measuring a first signal value according to ambient environmental light and temperature by using a photodetecting unit in the situation where an LED for measuring signals which emits light with wavelengths to be absorbed into or scattered by glucose is switched off (column 7, lines 7-40); (b) measuring a second signal value according to light which is scattered by or transmitted through subject tissue and enters the photodetecting unit in the situation where the LED for measuring signals is switched on (column 9, lines 39-54); (c) calculating a glucose concentration measurement of a subject by using the first signal value and the second signal value (column 5, lines 10-55); and (d) adjusting the quantity of the light radiated from the LED for measuring signals by feeding the difference between the glucose concentration measurement and a pre-established first reference value back to driving current for the LED for measuring signals (column 9, lines 8-38; Figures 1-3). .

As to claims 2 and 11, Kley further discloses (e) the steps from (b) through (d) are repeatedly performed by using the LED for measuring signals driven with the fed back driving current until the glucose concentration measurement becomes equal to the first reference value (column 9, lines 8-38; Figures 1-3).

As to claims 3 and 12, Kley further discloses wherein, in the step (d), the driving current for the LED for measuring signals is reduced when the result of subtracting the first reference value from the glucose concentration measurement is positive while the driving current for the LED for measuring signals is increased when the result of subtracting the first reference value from the glucose concentration measurement is negative (column 2, line 55-column 3, line 42). 

As to claims 4 and 13, Kley further discloses wherein the step (c) comprises: (c-1) calculating the glucose concentration measurement by correcting the second signal value by subtracting the first signal value from the second signal value; and (c-2) producing blood glucose measuring results of the subject by matching the glucose concentration measurement with a blood glucose level table established to be corresponding to each glucose concentration (column 2, line 55-column 3, line 42).

As to claims 5 and 14, Kley further discloses comprises: (f) measuring a third signal value according to light which is scattered by or transmitted through the subject tissue and enters the photodetecting unit in the situation where a reference LED which emits light with wavelengths which are neither absorbed in nor scattered by glucose is switched on; (g) calculating a compensating value to compensate for a change in the amount of scattering or transmission according to the skin characteristics and body temperature of the subject based on the difference between a reference measurement produced by subtracting the first signal value from the third signal value and a second reference value pre-established with reference to a standard subject; and (h) adjusting the driving current for the LED for measuring signals based on the compensating value, prior to the step (b) (column 5, lines 10-55; column 9, lines 8-38; Figures 1-3).

As to claims 6 and 15, Kley further discloses comprises: wherein the step (b) comprises: (b-1) measuring the second signal value in the situation where the LED for measuring signals driven with the fed back driving current is switched on; and (b-2) measuring again the first signal value in the situation where the LED for measuring signals is switched off (column 5, lines 10-55; column 9, lines 8-38; Figures 1-3).

As to claims 7 and 16, Kley further discloses comprises wherein (g) determines the compensating value by matching the difference between the reference measurement and the second reference value with a table with regard to glucose detection changes according to previously stored skin colors (column 2, line 55-column 3, line 42).

As to claims 8 and 17, Kley further discloses wherein (h) reduces the driving current for the LED for measuring signals when the compensating value is positive, and increases the driving current for the LED for measuring signals when the compensating value is negative (column 2, line 55-column 3, line 42).

As to claims 9, Kley further discloses comprises: (i) removing noise out of and correcting the first signal value and the second signal value based on an autofocusing algorithm (column 5, lines 10-55; column 9, lines 8-38; Figures 1-3).

As to claims 18, Kley further discloses comprises wherein the LED for measuring signals and the photodetecting unit are arranged on an identical surface so that both of them face an identical surface of the subject or other surfaces opposite to each other so that both of them face each other with the subject in between (Figures 1-6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791